Citation Nr: 0327154	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
fibrocystic disease of the breasts on both a scheduler and 
extraschedular basis.  


REPRESENTATION

Appellant represented by:	Edward M. Daniels, Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1973 to June 
1976.

This appeal arises from a June 1996 rating decision of the 
New York, New York VA RO.  

The veteran also appealed decisions of the RO with regard to 
service connection for a psychiatric disability, and the 
original evaluation for that disability.  The grant of 
service connection, and the RO's subsequent decision to grant 
an original 100 percent evaluation, represent a full grant of 
the befits sought.


REMAND

The veteran has been assigned a 10 percent rating for 
fibrocystic breast disease under the provisions of 7699-7819 
(benign skin neoplasms).  Effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities.  
See 67 Fed. Reg. 49,596 (Jul. 31, 2002) (to be codified at 38 
C.F.R. § 4.118).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 
(Fed.Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the appellant's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003).

The RO has not yet considered the veteran's claim for an 
increased rating for fibrocystic breast disease under the 
revised criteria of 38 C.F.R. § 4.118 and she was not 
informed of the revised criteria.  

Moreover, while the veteran was last afforded a VA 
examination for her fibrocystic breast disability in December 
2002, that evaluation did not contain sufficient clinical 
information to evaluate the disorder under the revised 
criteria.  

Also, in a letter dated in July 2001 the RO informed the 
appellant of the essential provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002), of the evidence needed to 
substantiate her claims, and of what evidence she was 
responsible for obtaining.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be afforded an 
examination to evaluate the current 
severity of her fibrocystic breast 
disease.  The examiner should state in 
the examination report that the claims 
folder has been reviewed.  The examiner 
should note the size of the veteran's 
scars, whether they are deep, and whether 
they cause any limitation of motion.

3.  Then the RO should again adjudicate 
the veteran's claim for an increased 
rating for fibrocystic breast disease 
under the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 6819 in effect prior to 
August 30, 2002 and the criteria 38 
C.F.R. § 4.118, Diagnostic Code 6819 in 
effect on and subsequent to August 30, 
2002.  The RO should consider this claim 
on an extraschedular basis. 

4.  If the benefit sought remains denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case.  The case should then be 
returned to this Board if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


